Exhibit 10.12

 

RESTRICTED UNIT AGREEMENT

 

This RESTRICTED UNIT AGREEMENT, dated as of August 8, 2003 (the “Award”), is
between Riverwood Holding, Inc., a Delaware corporation (the “Company”), and the
Grantee whose name appears on the signature page hereof (the “Grantee”) under
the terms of the Graphic Packaging International Corporation Executive
Employment Agreement (the “Employment Agreement”) and the 2003 Riverwood
Holding, Inc. Long-Term Incentive Plan (the “Plan”). Capitalized terms used in
this Award and not otherwise defined herein have the meaning given in the
Employment Agreement. If any provision of this Award (other than Sections 2 and
5) is inconsistent with any provision of the Plan (as either may be interpreted
from time to time by the Board), the Plan shall control.

 

1.  Grant of Restricted Units.  Effective as of the date of the consummation of
the merger (the “Effective Date”), the Company hereby evidences and confirms its
award to the Grantee of the number of Restricted Units set forth on the
signature page hereof, which represent the Company’s contractual obligation to
deliver shares of Common Stock (the “Shares”) to the Grantee upon the terms set
forth herein. As of the Effective Date, the Grantee shall have no rights with
respect to the shares of restricted stock in Graphic Packaging International
Corporation that were awarded to the Executive and set forth on Schedule A of
the Employment Agreement.

 

2.  Vesting of Restricted Units.  The Restricted Units shall vest 33 1/3% on
each of the first three anniversaries of the Effective Date, subject to the
Executive’s continuous employment with the Company of one of its affiliates from
the Effective Date through each such vesting date, provided that the Restricted
Units shall become fully vested upon the first to occur of (i) the termination
of the Executive’s employment by the Company without Cause, due to Death or
Disability, due to retirement, or if the Executive terminates employment for
Good Reason, and (ii) the occurrence of a Change of Control. If the Executive’s
employment terminates after the first or second anniversary of the Effective
Date for reasons other than provided in clause (i) or (ii) of the preceding
sentence, he shall retain the right to any Restricted Units that have become
vested and nonforfeitable, subject to Section 3, which shall be payable pursuant
to Section 5.

 

3.  Forfeiture.  If the Executive’s employment is terminated for Cause on or
before the date on which any Restricted Units have become payable pursuant to
Section 5, such Restricted Units awarded to the Executive shall be canceled and
the Executive shall forfeit all rights to the Restricted Units and any Shares
issuable for such Restricted Units.

 

4.  Dividend Equivalents.  If the Company pays any cash dividend on the Common
Stock before the shares underlying the Restricted Units are delivered to the
Grantee pursuant to Section 5, the Grantee will be credited on the record date
established for such dividend with a number of Restricted Units equal to the
greatest whole number which may be obtained by dividing (i) the value of such
dividend by (ii) the Fair Market Value of a Share on such date. Any such
additional Restricted Units shall become vested and nonforfeitable, if at all,
on the same terms and conditions as are applicable in respect of the Restricted
Units.

 

5.  Delivery of Shares Underlying Vested Restricted Units.  Shares underlying
vested Restricted Units shall be delivered on the earlier of (i) the third
anniversary of the Effective Date, (ii) termination of the Executive’s
employment by the Company without Cause, due to Death or Disability, due to
retirement, or if the Executive terminates employment for Good Reason, and (iii)
the occurrence of a Change of Control.

 

6.  Representations and Warranties.

 

(a)    Investment Intention. The Grantee represents and warrants that the
Restricted Units have been, and any Shares will be, acquired by the Grantee
solely for the Grantee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Grantee

 

--------------------------------------------------------------------------------


 

further understands, acknowledges and agrees that none of the Restricted Units
may be transferred, sold, pledged, hypothecated or otherwise disposed of except
to the extent expressly permitted hereby.

 

(b)   Ability to Bear Risk. The Grantee represents and warrants that (i) the
financial situation of the Grantee is such that the Grantee can afford to bear
the economic risk of holding the Restricted Units and Shares for an indefinite
period and (ii) the Grantee can afford to suffer the complete loss of the
Grantee’s investment in the Restricted Units and Shares.

 

7.     Miscellaneous.

 

(a)    Tax Withholding. Whenever Shares or other property are to be distributed
in respect to any Restricted Units awarded hereunder, the Company shall have the
power to withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy United States Federal, state, local and non-U.S.
withholding tax requirements, including but not limited to income, social
security and employment taxes, relating to such issuance, and the Company may
defer issuance of such Shares or other property until such requirements are
satisfied. The Board may, in its discretion, permit the Grantee to elect,
subject to such conditions as the Board shall impose, to satisfy his withholding
obligation hereunder with Shares or any other property issuable hereunder.
Notwithstanding the foregoing, in the event Shares are to be distributed
pursuant to (i) the Company’s termination of the Executive’s employment without
Cause, due to Death or Disability, due to retirement, or (ii) the Executive’s
termination of employment for Good Reason or (iii) the occurrence of a Change of
Control, the Company shall withhold from the number of Shares otherwise
deliverable enough Shares (based on the Fair Market Value at the time of
distribution) to satisfy income and employment tax withholding requirements with
respect to such distribution and delivery.

 

(b)   Nonassignability. The Restricted Units granted hereby are not assignable
or transferable, in whole or in part, and may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including without limitation by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution to the estate of the Grantee upon the Grantee’s death.

 

(c)    No Rights as a Stockholder. Neither the Grantee nor any person or persons
to whom the Grantee’s rights under this Award shall have passed by will or by
the laws of descent and distribution, as the case may be, shall have any voting,
dividend or other rights or privileges as a stockholder of the Company with
respect to any Shares corresponding to the Restricted Units granted hereby
unless and until a certificate for Shares is issued in respect thereof.

 

(d)   No Right to Continued Employment. Nothing in the Employment Agreement or
this Award shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate the Grantee’s employment at any time, or
confer upon the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries.

 

(e)    Interpretation. The Board shall have full power and discretion to
construe and interpret the Employment Agreement, the Plan (and any rules and
regulations issued thereunder) and this Award. Any determination or
interpretation by the Board under or pursuant to this Award shall be final and
binding and conclusive on all persons affected hereby.

 

(f)    Binding Effect; Benefits. This Award shall be binding upon and inure to
the benefit of the Company and the Grantee and their respective successors and
assigns. Nothing in this Award, express or implied, is intended or shall be
construed to give any person other than the Company or the Grantee or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

(g)   Amendment. This Award may not be altered, modified, or amended except by a
written instrument signed by the Company and the Grantee.

 

2

--------------------------------------------------------------------------------


 

(h)   Severability. In the event that any one or more of the provisions of this
Award shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

(i)     Notices. All notices and other communications required or permitted to
be given under this Award shall be given in the manner prescribed in the
Employment Agreement.

 

(j)     Sections and Other Headings. The section and other headings contained in
this Award are for reference purposes only and shall not affect the meaning or
interpretation of this Award.

 

(k)    Governing Law. This Award shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws except to the extent the laws of the State of
Delaware specifically and mandatorily apply.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Award as of
the date first above written.

 

 

Riverwood Holding, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE GRANTEE:

 

 

 

Number of Restricted Units

 

4

--------------------------------------------------------------------------------